Exhibit 10.4

 

AIR LEASE CORPORATION
2013 CASH BONUS PLAN

 

February 25, 2013

 

1.                         Purpose.

 

The purpose of the Air Lease Corporation 2013 Cash Bonus Plan (the “Plan”) is to
provide annual cash awards to top management that recognize and reward the
achievement of corporate performance goals. This Plan is intended to provide
bonuses that qualify as performance-based compensation within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                         Effective Date of Plan.

 

The Plan shall be effective as of January 1, 2013, upon approval of the Plan by
the stockholders of Air Lease Corporation (the “Corporation”) at its annual
meeting of stockholders in 2013. If the stockholders of the Corporation do not
approve the Plan at such time, all grants of awards awarded under the Plan shall
be null and void and of no force or effect.

 

3.                         Plan Administration.

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”), which shall consist
of members appointed from time to time by the Board. Each member of the
Committee shall be an “outside director” within the meaning of Section 162(m) of
the Code. The Committee shall have full power and authority, subject to the
provisions of the Plan and applicable law, to (a) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it deems necessary
or advisable for the proper administration of the Plan, (b) construe, interpret
and administer the Plan and any instrument or agreement relating to the Plan,
and (c) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan, except that the Committee (but not
the Board) shall have no authority to take any action that would cause any award
to any Participant to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code. Unless otherwise expressly provided in the Plan,
each determination made and each action taken by the Committee pursuant to the
Plan or any instrument or agreement relating to the Plan (a) shall be within the
sole discretion of the Committee, (b) may be made at any time, and (c) shall be
final, binding and conclusive for all purposes on all persons, including, but
not limited to, Participants in the Plan, their legal representatives and
beneficiaries and employees of the Corporation and its subsidiaries.

 

4.                         Eligibility.

 

The Chief Executive Officer and all other executive officers of the Corporation
and its subsidiaries are eligible to participate in the Plan, if designated by
the Committee (each, a “Participant”).

 

5.                         Incentive Awards.

 

5.1.  Awards granted to Participants under this Plan represent the opportunity
to receive a cash payment determined under this Section 5, subject to the terms
and conditions of this Plan (each, an “Incentive Award”). The maximum Incentive
Award payable to any Participant for any single performance period shall be
limited to no more than thirty percent of the Incentive Pool (as defined in
Section 7) for the Chief Executive Officer, twenty-five percent of the Incentive
Pool for the President and fifteen percent of the Incentive Pool for each of the
other Participants. The

 

1

--------------------------------------------------------------------------------


 

aggregate maximum Incentive Awards payable to all Participants in the Plan may
not exceed one hundred percent of the Incentive Pool.

 

5.2.  Notwithstanding the foregoing provisions, the Committee shall retain
discretion to reduce (but not increase) the amount of the Incentive Award
otherwise payable to any one or more Participants under this Plan. The Committee
may exercise such discretion on any basis it deems appropriate (including, but
not limited to, its assessment of the Corporation’s performance relative to its
operating or strategic goals for the performance period and/or the Participant’s
individual performance for such period). For purposes of clarity, if the
Committee exercises its discretion to reduce the amount of any Incentive Award
payable hereunder, it may not allocate the amount of such reduction to Incentive
Awards payable to other Participants.

 

6.                        Business Criteria.

 

The Plan’s performance goal shall be based upon the Corporation’s income before
taxes for the applicable performance period as shown on the Corporation’s
audited financial statements (“Income Before Taxes”). No Incentive Award shall
be paid with respect to any performance period unless there is positive Income
Before Taxes for such.

 

7.                        Performance Goal.

 

The Plan’s performance goal shall be based on the Corporation’s Income Before
Taxes. For any performance period, the incentive compensation pool (the
“Incentive Pool”) which shall be available for award to Participants under the
Plan shall be five percent of the Corporation’s total revenue for the
performance period, as shown on the Corporation’s audited financial statements
(“Total Revenue”), or such lesser percentage of the Corporation’s Total Revenue
that shall be determined by the Committee. Unless otherwise determined by the
Committee, the performance period shall be the Corporation’s fiscal year.

 

8.                        Determination & Payment of Awards.

 

8.1.  As soon as practicable after the end of the performance period, the
Committee will determine the amount of Incentive Award earned by each
Participant, based on the application of the criteria specified in this Plan. No
Participant shall receive any payment under this Plan unless and until the
Committee has certified, by resolution or other appropriate action in writing,
the attainment of the performance goal and the determination of the Incentive
Pool as required by Section 162(m) of the Code and any other material terms
previously established by the Committee or set forth in this Plan applicable to
the Incentive Award were in fact satisfied. The Committee shall adjust the
performance goal, Incentive Pool and other provisions applicable to Incentive
Awards to the extent, if any, it determines that the adjustment is necessary or
advisable to preserve the intended incentives and benefits to reflect (a) any
material change in corporate capitalization, any material corporate transaction
(such as a reorganization, combination, separation, merger, acquisition, or any
combination of the foregoing), or any complete or partial liquidation of the
Corporation, (b) any change in accounting policies or practices, (c) the effects
of any special charges to the Corporation’s earnings, or (d) any other similar
special circumstances.

 

8.2.  Payments will be made promptly after determination of the amounts of the
Incentive Awards by the Committee (but in no event later than the expiration of
the short-term deferral period set forth in Treasury Regulation
§1.409A-1(b)(4)), unless payment of an award has been deferred pursuant to
Section 10.6 hereof.

 

8.3.  The payment of an Incentive Award to a Participant (other than one who is
party to an employment agreement with the Corporation providing for a partial
year bonus) with respect to a

 

2

--------------------------------------------------------------------------------


 

performance period shall be conditioned upon the Participant’s employment by the
Corporation on the payment date for such Incentive Award.

 

9.                        Termination, Suspension or Modification of the Plan.

 

The Board may at any time, with or without notice, terminate, suspend, or modify
the Plan in whole or in part, except that the Board shall not amend the Plan in
violation of the law or in contravention of Treasury Regulation §1.162-27,
promulgated under the Code, unless the Board finds that such amendment is in the
best interest of the Corporation. The Committee is expressly permitted to make
any amendments to the Plan that are not in violation of the law and that are
required to conform the Plan to the requirements of Section 162(m) of the Code.
The Committee may also correct any defect or any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
desirable to carry the Plan into effect.

 

10.                 Miscellaneous.

 

10.1.  No Assignments.    No award under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of a Participant prior to actually being received by the Participant or
his/her designated beneficiary, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge encumber, charge, or otherwise dispose of any right to
such award shall be void.

 

10.2.  No Right of Employment.    Neither the adoption of the Plan, the
determination of eligibility to participate in the Plan, nor the granting of an
Incentive Award under the Plan shall confer upon any Participant any right to
continue in the employ of the Corporation or any of its subsidiaries or to
interfere in any way with the right of the Corporation or the subsidiary to
terminate such employment at any time.

 

10.3.  Tax Withholding.    The Corporation shall have the right to withhold the
amount of any tax attributable to amounts payable under the Plan.

 

10.4.  Governing Law.    The Plan and all determinations under the Plan shall be
governed by and construed in accordance with the laws of the State of
California.

 

10.5.  Other Plans.    Nothing in this Plan shall be construed as limiting the
authority of the Committee, the Board, the Corporation or any subsidiary of the
Corporation to establish any other compensation plan, or as in any way limiting
its or their authority to pay bonuses or supplemental compensation to any
persons employed by the Corporation or a subsidiary of the Corporation, whether
or not such person is a Participant in this Plan and regardless of how the
amount of such compensation or bonuses is determined.

 

10.6.  Deferrals of Awards.    A Participant may elect to defer payment of
his/her cash award under the Plan if deferral of an award under the Plan is
permitted pursuant to the terms of a deferred compensation program of the
Corporation existing at the time the election to defer is permitted to be made,
and the Participant complies with the terms of such program. The Corporation
shall have the right defer a portion of any Incentive Award payable hereunder
pursuant to the payment terms and conditions of the Corporation’s Amended and
Restated Deferred Bonus Plan.

 

10.7.  Section 162(m).    It is the intention of the Corporation that all
payments made under the Plan shall fall within the “performance-based
compensation” exception contained in Section 162(m) of the Code. Thus, unless
the Board expressly determines otherwise, if any Plan provision is found not to
be in compliance with such exception, that provision shall be deemed to

 

3

--------------------------------------------------------------------------------


 

be amended so that the provision does comply to the extent permitted by law, and
in every event, the Plan shall be construed in favor of its meeting the
“performance-based compensation” exception contained in Section 162(m) of the
Code.

 

10.8.  Section 409A of the Code.    The Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code. If
a Participant dies following the date of termination and prior to the payment of
any amounts delayed on account of Section 409A of the Code, such amounts shall
be paid to the personal representative of the Participant’s estate, or if the
Participant has entered into an employment agreement with the Corporation
pursuant to such agreement, within 30 days after the date of the Participant’s
death.

 

10.9.  Recoupment.    Any Incentive Award shall be subject to any recoupment
policies as may be adopted by the Corporation from time to time, including but
not limited to for the purpose of complying with the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and regulations thereunder
promulgated by the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------